Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 47-57 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group IV, claims 47-50, directed to a method of producing a nucleic acid molecule; and the election of Species without traverse as follows: 
Species (A): wherein the fluid comprises an aqueous or a non-aqueous buffer solution (instant claim 4); and
Species (B): wherein the assembled nucleic acid molecule is between 10 kb and 1 megabase (instant claim 46), in the reply filed on August 26, 2022 is acknowledged.  

The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 47-57 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 2, 2019; November 18, 2019 and August 29, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

The information disclosure statement (IDS) submitted on October 2, 2019 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Foreign Reference 1: CN-101397587-A of IDS filed on October 2, 2019 has not been considered because and English translation of the document has not been provided.

(b)	Foreign Reference 1: CN-201901669-U of IDS filed on October 2, 2019 has not been considered because and English translation of the document has not been provided.

(c)	Foreign Reference 3: JP-2006291359-A of IDS filed on October 2, 2019 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed July 22, 2019 is a  DIV 14/964,060 (now US Patent 10407676), filed December 9, 2015; which claims the benefit of US Provisional Patent Applications including 62/145,359, filed April 9, 2014; and US Provisional Patent Application 62/089,590, filed December 9, 2014.

Claim Objections/Rejections
Specification Objections
	The disclosure is objected to because of the following informalities: the Specification, filed 
July 22,2019, does not include the status of US Patent Application No. 14/964,060 (now US Patent No. 10407676).
Appropriate correction is required.

Claim Objection
	Claims 52, 54 and 56 are objected to because of the following informalities: Claims 52, 54 and 56 recite abbreviations such as “m” and “m2/g” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 47-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 47 is indefinite for the recitation of the term “for nucleotide deprotection” in line 4 because the structure of the nucleic acid molecule is unclear given that claim 47 does not recite any active steps for nucleic acid synthesis on a bead beyond the step of “synthesizing”, such that claim 47 does not recite the presence of protected nucleotides. Thus, it is unclear whether the term “for nucleotide deprotection” suggests that the step of “synthesizing” in line 2 does (or does not) comprise nucleotide ‘protection’ and/or ‘deprotection’ such as by contact with EGA; and/or whether EGA has anything to do with the production of the nucleic acid molecule of line 1, or the nucleotides recited in line 6 and, thus, the metes and bounds of the claim cannot be determined.
	Claims 47 and 57 are indefinite for the recitation of the term “error rate” such as recited in claim 47, lines 6-7 because it is unclear what portion of the claim the term “error rate” is directed to, and whether the error rate is an error in synthesizing the nucleic acid molecule; an error rate in depositing a single bead into one well; an error rate associated with the volume of the well; an error rate associated with the length of the nucleic acid molecule; an error rate in nucleotide deprotection by electrochemically generated acid; and/or whether the error rate refers to some other feature of the process and, thus, the metes and bounds of the claim cannot be determined.
	Claim 48 is indefinite for the recitation of the term “the linker” in line 1. There is insufficient antecedent basis for the term “the linker” in the claim. 
	Claim 54 is indefinite for the recitation of the term “the monodisperse bead” in line 1 because claim 47 recites the term “a bead” in line 2; and “a single bead” in line 3, such that instant claim 47, from which claim 54 depends, does not recite a “monodisperse bead” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 54 is indefinite for the recitation of the term “a surface area of 100-500 m2/g” in lines 1-2 because it is unclear how a well comprising a volume of between 0.1 picoliters to 10 nanoliters as recited in claim 47, line 3 can comprise a single bead having “a surface area of 100-500 m2/g” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 56 is indefinite for the recitation of the term “the well has a depth between from about 40 and about 60 m” in lines 1-2 because it is unclear as to the structure of the well, and how a single bead in a well comprising a volume of 0.1 picoliters and 10 nanoliters as recited in claim 47 can have a depth “from about 40 and about 60 m” given that, for example, the volume of a cylinder is V = (r2)(h) and the volume of a cylinder is V = (l)(w)(h), such that the well can accommodate the synthesis of a nucleic acid molecule on a single bead using electrochemically generated acid for nucleotide deprotection as recited in claim 47, thus, the metes and bounds of the claim cannot be determined.
	Claims 49-53, 55 and 57 are indefinite insofar as they ultimately depend from claim 47.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 48 and 54 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 48 recites (in part) “wherein the linker loading capacity of the bead is between” such as recited in claim 48, lines 1-2. Claim 48 depends from claim 47, wherein claim 47 does not recite a “linker”. Thus, claim 48 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 54 recites (in part) “wherein the monodisperse bead has a surface area” such as recited in claim 54, lines 1-2. Claim 54 depends from claim 47, wherein claim 47 does not recite a “monodisperse bead”. Thus, claim 54 is an improper dependent claims for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 47-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson et al (US Patent Application Publication No. 20130109596, published May 2, 2013; effective filing date September 26, 2011) in view of Eid et al. (International Patent Application WO2009145818; published December 3, 2009) as evidenced by Shoemaker et al. (US Patent Application Publication 20130189688, published July 25, 2013); and Bergo et al. (US Patent Application Publication 20120202709, published August 9, 2012).
Regarding claims 47, 48, 52, 56 and 57, Peterson et al. teach that the invention relates to compositions and methods for the synthesis of nucleic acid molecules including being directed to multiwell plates for the non-template synthesis of nucleic acid molecules, wherein the plate comprises a bead (e.g., a magnetic bead) located in each of the plurality of wells of the plate and an electrochemically generated acid (EGA) being present in one or more of the plurality of wells, wherein beads used in the practice of the invention can vary widely but include beads with diameters between 0.01 microns and 100 microns (interpreted as synthesizing a nucleic acid molecule; a single bead in the well of a plate; a electrochemically generated acid in the well; and a diameter ranging from 1 micron to 100 microns, claims 47 and 52) (paragraphs [0004]-[0005]; and [0006], lines 1-5). Peterson et al. teach that nucleic acids can comprise chemically, enzymatically, or metabolically modified forms of nucleic acid molecules typically less than or equal to 150 nucleotide long; and that the synthesis process is repeated as needed depending on the desired length of the nucleic acid molecule (interpreted as encompassing 50 to 200 nucleotides in length; and a linker loading capacity of 35-50 mol/g based on paragraph [00158], Table 2 of the as-filed Specification, claims 47 and 48) (paragraphs [0090], lines 1-7; and [0129]). Peterson et al. teach a synthesis site or cavity (e.g., a well), wherein the amount of reagent applied (when the reagent is a liquid) and the amount of reagent space at the synthesis site can vary greatly including between 1 femtoliter and 100 nanoliters (interpreted as a volume between 0.1 picoliter and 10 nanoliters, claim 47) (paragraph [0118], lines 12-21). Peterson et al. teach that the invention includes methods for producing nucleic acid molecules in small amounts and with high sequence fidelity, such that the method comprises synthesizing the nucleic acid molecule in a total amount of between 3.0 X 106 and 4.0 X 108 molecules, wherein the number of sequence errors is between 1 in 100 to 1 in 500 (interpreted as an error rate of less than 1.0% and less than 0.5%, claims 47 and 57) (paragraph [0032]). Peterson et al. teach that the wells will be spaced 300 microns apart and will be cylindrical in shape with a diameter of 40 microns and a depth of 35 microns (interpreting 35 microns as a depth of about 40 microns, claim 56) (paragraph [0079]; and Figure 14). Peterson et al. teach an exemplary work flow such as: (1) beads are prepared with functional (hydroxyl or amine) groups, (2) the beads are derivatized in batch off-line forming amide with pre-synthesized universal primers with rare type IIs restriction site for enzymatic cleavage of synthesized nucleic acid molecules off the beads, (3) the beads are loaded by flowing suspension into chip, application of current secures beads in wells, (4) the loaded beads are in or near physical contact with an anode and EGA is generated at anode and on the bead surface for deprotection, (5) synthesis steps as described herein are performed, (6) after synthesis, digitally electro-eject of desired beads from well is accomplished by reversing the current, (7) ejected beads are collected and pooled from the liquid flow out of chip, and (8) other beads are held in wells until later in time by the application of weak current in initial anode/cathode orientation (paragraph [0383]). Peterson et al. teach a multiwell plate for non-template directed synthesis of nucleic acid molecules, the plate comprising: (1) a multiwell plate for non-template directed synthesis of nucleic acid molecules, the plate comprising: (a) a magnetic bead located in each of a plurality of wells of the plate, and (b) an electrochemically generated acid being present in one or more well, wherein the bead is between 1.0 μm and 100 μm in diameter; (2) the multiwell plate of claim 1, wherein the number of wells in the plate is between 10 and 50,000; (3) The multiwell plate of claim 1, wherein the total volume of each well is between 0.1 μI and 50 μI; (4) the multiwell plate of claim 1, wherein each well is operably connected to a pair of electrodes; (5) the multiwell plate of claim 1, wherein the wells of the plate are connected to microfluidic channels for the introduction and removal of reagents; (6) a method for the generation of an assembled nucleic acid molecule, the method comprising: (a) synthesizing a plurality of nucleic acid molecules, wherein each nucleic acid molecule is prepared in a well of a plate in an average amount of from about 0.001 nanomoles to about 1,000 nanomoles; (b) combining the nucleic acid molecules generated in (a) to produce a pool; (c) joining some or all of the nucleic acid molecules present in the pool formed in (b) to form a plurality of larger nucleic acid molecules; (d) eliminating nucleic acid molecules which contain sequence errors from the plurality of larger nucleic acid molecules formed in (c) to produce an error corrected nucleic acid molecule pool; and (e) assembling the nucleic acid molecules in the error corrected nucleic acid molecule pool to form the assembled nucleic acid molecule; (7) the method of claim 6, wherein the joining in (c) is mediated by polymerase chain reaction and/or ligases; (8) the method of claim 6, wherein the assembled nucleic acid molecule is composed of at least five nucleic acid molecules; (10) the method of claim 6, wherein the assembled nucleic acid molecule is at least 20 kilobases; and (12) the method of claim 6, wherein the assembled nucleic acid molecule is closed, circular (pgs. 35-36, claims 1-12). Peterson et al. teach that the nucleic acid molecules synthesized by the method can be primers and/or probes that are used as part of an amplification reaction; and/or that are directly or indirectly used to detect a target nucleic acid sequence (paragraph [0334], lines 1-11).
Regarding claims 49 and 53, Peterson et al. teach that amino groups containing support matrix have a polyvinyl backbone can be used as solid supports, such as monodispersed particles obtained by the methods as described in US Patent No. 6,335,438; that methods are known which use an amine or a peroxide activated surface; and beads are prepared with functional (hydroxyl or amine) groups (interpreted as encompassing an amine content from 2% to 8% including as indicated in paragraph [00133] of the as-filed Specification; monodisperse particles; and having a surface area of 100-500 m2/g, claim 49) (paragraphs [0102]; [0107]; and [0383], lines 1-3).
Regarding claim 50, Peterson et al. teach that method of the invention include simultaneous production of nucleic acid molecules, followed by selection of individual nucleic acid molecules for later processing; and the methods include those where nucleic acid molecules are simultaneously produced (e.g., chemically synthesized), followed by assembly into two or more larger nucleic acid molecules (interpreted as simultaneous synthesis of other nucleic acids on beads, claim 50) (paragraph [0333]).
Regarding claim 51, Peterson et al. teach that the number of nucleic acid molecule synthesis sites (e.g., wells) can vary greatly and will be determined by a number of factors, wherein the number of synthesis sites (e.g., wells) can be between 9 and 200,000, or 1 in 50,000 (interpreted as between 20,000 and 50,000, claim 51) (paragraph [0117], lines 1-9).
Regarding claim 54, Peterson et al. teach that factors that determine the amount of nucleic acid which can be synthesized include surface area and size of particle which synthesis occurs, such that to some extent, support (e.g., bead) parameters can be adjusted to alter the amount of nucleic acid synthesized, wherein Table 2 shows bead size and surface area calculations and an estimated number of nucleic acid molecules that can be generated on the specified heads including a bead ranging from 1 micron diameter comprising a surface area of 314.2 m2 and 1.26 X 105 molecules to a diameter of 100 microns having a surface area of 3,141,593 m2 comprising 1.26 X 109 molecules (interpreted as encompassing 100-500 m2/g, claim 54) (paragraph [0109], lines 1-5).
Regarding claim 55, Peterson et al. teach that a convenient method for synthesis starts with a universal support where a non-nucleosidic linker is attached to the solid support material; and where other universal linkers known by the skilled in the art can be equally appropriate to carry out the invention (interpreted as a bead comprising a universal linker, claim 55) (paragraph [0122]).
Peterson et al. do not specifically exemplify a well depth of about 60 microns (claim 56, in part).
Regarding claims 56 (in part), Eid et al. teach methods, compositions and arrays for non-random loading of single analyte molecules such as nucleic acid templates into reaction/observation volumes of array structures, wherein the method is useful for increasing the throughput and efficiency of single molecule analysis systems (Abstract; and paragraph [0009], lines 1-3). Eid et al. teach that wells can be sized to accommodate only a single analyte molecule (or analyte-particle molecule), wherein this can be achieved by controlling the diameter or depth of the well, and/or by controlling the shape of the well (paragraph [0274]). Eid et al. teach that particles can be coupled to any of a variety of reagents that facilitate surface attachment of the analytes including affinity matrix materials, nucleic acid synthesis/coupling reagents, nucleic acids, synthetic molecules, nucleosides, nucleotides, peptides, amino acids, various monomers, biological sample materials and/or combinations thereof; and that the shape of the relevant particle can be used to orient the particle in the relevant well such as by shaping the walls of the well to conform to the particle (paragraph [0108], pg. 36, lines 1-5). Eid et al. teach that the particles are sized to fit, optionally individually, into the array reaction/observation site, wherein particles will range in size, depending on the application (interpreted as encompassing the size of a single bead including 40-60 microns, claim 56) (paragraph [0109]), where it is known that the depth of each well in an exemplary array can be up to 100, 80, 60 or 40 microns as evidenced by Shoemaker et al. (paragraph [0178], lines 1-2 and 10-11; and Figure 8); and where it is known that the range of suitable microwell depth for a library containing microbeads of a specific diameter is between half of the bead diameter and 2-fold the bead diameter, such that for 34 micron beads, the preferred minimum well depth is 17 microns and the preferred maximum well depth is 68 microns, such that microwells are sized to accommodate a single bead as evidenced by Bergo et al. (paragraph [0103], lines 28-37). Eid et al. teach that array feature to be loaded with analyte is dependent on the application at issue and the equipment available, wherein arrays can include features such as wells, depressions, grooves, waveguides, chambers, microfluidic channels, trenches, magnetized or unmagnetized regions, etched structures, etc. (paragraph [0093], lines 23-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try loading beads comprising one or more different diameters into a series of wells of a microwell plate for the synthesis of nucleic acid molecules including beads with diameters ranging between 0.01 microns and 100 microns as taught by Peterson et al. to include wells sized to accommodate only a single analyte-particle molecule as disclosed by Eid et al. with a reasonable expectation of success in ensuring a maximum number of wells are loaded with only one bead for the efficient coupling of nucleic acid molecules to a single particle within each well. Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of efficiently loading particles into wells as exemplified by Eid et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of synthesizing nucleic acid molecules in multiwell plates, wherein each well comprises one bead as disclosed by Peterson et al. to include the method of loading beads and/or nucleic acids into wells including loading one particle into each well by controlling the diameter, depth and/or shape of the well as taught by Eid et al. with a reasonable expectation of success in loading a maximum number of microplate wells with one bead of a specific size and/or with one bead comprising a variety of diameters; and/or in increasing the throughput and efficiency of single molecule analysis systems. It is prima facie obvious to combine the cited references because Peterson et al. teach synthesizing nucleic acid molecules in the well of a plate, and loading a maximum number of wells of the plate with one bead such as by flowing a suspension into a chip and securing the beads by application of a current; while Eid et al. teach methods, compositions, and arrays for non-random loading of single analyte molecules such as nucleic acid templates into reaction/observation volumes of array structures, wherein the method is useful for increasing the throughput and efficiency of single molecule analysis systems, wherein wells can be sized to accommodate only a single analyte molecule (or analyte-particle molecule) by controlling the diameter or depth of the well, and/or by controlling the shape of the well.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 47-57 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639